NUMBER 13-19-00074-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                             IN RE AT&T INC., ET AL.


                      On Petition for Writ of Mandamus.


                                      ORDER
            Before Justices Benavides, Longoria, and Hinojosa
                            Order Per Curiam

      Relators, AT&T Inc.; New Cingular Wireless PCS, LLC d/b/a AT&T Mobility,

individually and in its capacity as General Partner of McAllen-Edinburg-Mission SMSA

Limited Partnership, Texas RSA 18 Limited Partnership, and Texas RSA 19 Limited

Partnership; AT&T Mobility Corporation; Cricket Communications, LLC; and Cricket

Wireless, LLC, filed a petition for writ of mandamus in the above cause on February 15,

2019. Through this original proceeding, relators seek to compel the trial court to vacate

and set aside an order compelling the production of privileged documents. As an initial

matter, however, relators seek abatement of this original proceeding pursuant to Texas
Rule of Appellate Procedure 7.2(b). See TEX. R. APP. P. 7.2(b). Relators argue that the

respondent in this original proceeding, the Honorable Juan Partida, no longer presides

over the 275th District Court, and this matter should be abated pending consideration of

the issues herein by his successor, the Honorable Marla Cuellar.

        Under Texas Rule of Appellate Procedure 7.2, when a judge who is a party to an

original proceeding ceases to hold office, the court must abate the proceeding to allow

the successor to reconsider the original party’s decision. See id. R. 7.2(b); In re Blevins,

480 S.W.3d 542, 543–44 (Tex. 2013) (orig. proceeding); In re Schmitz, 285 S.W.3d 451,

454 (Tex. 2009) (orig. proceeding); In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227,

228 (Tex. 2008) (orig. proceeding); see also State v. Olsen, 360 S.W.2d 402, 403 (Tex.

1962) (“A writ of mandamus will not lie against a successor judge in the absence of a

refusal by him to grant the relief Relator seeks.”).

        Accordingly, we grant the request for abatement, and we abate and remand this

matter to the trial court to afford the successor judge the opportunity to consider the

rulings at issue in this original proceeding. The successor judge shall issue notice and

cause a hearing to be held on these matters. We direct the successor judge to determine

what ruling should issue, and to render its own order accordingly. The successor judge

shall cause its order on reconsideration and any findings and conclusions, along with a

reporter’s record of any hearings held, to be filed with the Clerk of this Court within thirty

days.

        IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
19th day of February, 2019.

                                              2